Citation Nr: 0909584	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  03-09 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of 
meningitis with memory loss and depression.

2.  Entitlement to service connection for schizoaffective 
disorder, claimed as secondary to meningitis.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to 
January 1967.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  In that decision, the RO denied service 
connection for residuals of meningitis with memory loss and 
depression, and for schizoaffective disorder, secondary to 
meningitis.

The Board remanded these claims in October 2003, November 
2004, and August 2005.

In June 2003, the Veteran testified during a hearing before a 
decision review officer (DRO) at the RO; a transcript of that 
hearing is of record.  The Veteran requested a Board hearing 
in his substantive appeal, but indicated in September 2004 
that he no longer wanted such a hearing.

During the pendency of the appeal, jurisdiction over this 
case was transferred to the VARO in Hartford, Connecticut, 
and that office forwarded the appeal to the Board.


FINDING OF FACT

The Veteran's current psychiatric disabilities, to include 
memory loss, depression and schizoaffective disorder, are not 
related to his in-service meningitis or anything else in 
service and other residuals of meningitis have not been 
demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
meningitis, with memory loss and depression, have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).

2.  The criteria for service connection for schizoaffective 
disorder, claimed as secondary to meningitis, have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (2006 & 2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In July 2001 and August 2005 letters, the RO notified the 
Veteran of the evidence needed to substantiate his claims for 
service connection.  The August 2005 letter also satisfied 
the second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and 
the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the August 2005 letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in March and June 2006 letters.

Contrary to VCAA requirements, most of the VCAA-compliant 
notice in this case was provided after the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The timing deficiency was cured by 
readjudication of the claims in a December 2008 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).

Analysis

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).

In this case, the Veteran was treated for meningitis during 
service, with symptoms initially deemed to be psychiatric in 
nature.  The Veteran has, post-service, been diagnosed with 
multiple psychiatric disabilities, including depression and 
schizoaffective disorder.  He claims that these disabilities 
are related to his in-service meningitis.  The Board must 
deny the claims, however, because the preponderance of the 
evidence reflects that the Veteran's current psychiatric 
disabilities are not related to his in-service meningitis or 
anything else in service.

In August 1963, the Veteran exhibited symptoms including 
fever and "funny" behavior, and was sent for a psychiatric 
consultation.  The initial impression was catatonic 
schizophrenia.  However, after examination, a physician noted 
that the Veteran's temperature was lower and he was less 
confused.  He concluded, "This is not schizophrenia" 
(underlining in original).  A narrative summary indicates 
that the Veteran was hospitalized for 38 days from August to 
September 1963 with a final diagnosis of meningitis, probably 
viral.  On the December 1966 separation examination, all 
systems, including neurologic and psychiatric, were normal.

Thus, the initial impression of catatonic schizophrenia was 
retracted shortly thereafter, following examination and 
observation of the Veteran.  The determination that the 
Veteran did not have catatonic schizophrenia is supported by 
the normal psychiatric examination at the time of separation 
from service and the absence of any subsequent finding of 
that disorder.

The Veteran is competent to report a continuity of 
psychiatric symptoms beginning in service.  The Veteran did 
not specifically indicate such continuity of symptomatology 
in his written statements or hearing testimony.  Moreover, 
the Veteran stated to the psychologist who conducted the 
October 1996 Connecticut Bureau of Disability determination 
that his first mental health problems were precipitated by a 
drug-induced psychosis in 1972, five years after service.  

In fact, Connecticut Valley Hospital treatment records show 
multiple hospital admissions from December 1969 to October 
1973, with discharge diagnoses of drug dependence, 
personality disorder, explosive personality, and antisocial 
personality disorder.  The Board notes that personality 
disorders are not considered disabilities for VA purposes and 
therefore cannot serve as a basis for a grant of service 
connection. 38 C.F.R. §§ 3.303(c), 4.9.  

The first diagnosis of an acquired psychiatric disability 
appears to be in connection with the July to August 1988 
Connecticut Valley hospital admission, with an initial 
diagnosis of dysthymic disorder and cyclothymic disorder.  
Thus, the Veteran's testimony and the medical evidence 
reflect that a psychosis did not manifest within the one year 
presumptive period, and that there has been no continuity of 
psychiatric symptomatology since service.

Since the initial psychiatric diagnosis, the Veteran has been 
diagnosed with schizoaffective disorder, dysthymic disorder, 
depression, and other psychiatric disabilities along with 
drug and alcohol abuse.  The question remains whether these 
disabilities are related to the Veteran's in-service 
meningitis or anything else in service.  There are multiple 
medical opinions as to this question.

A July 1996 handwritten letter from Dr. Millette, a 
psychiatrist with the Connecticut Department of Public Health 
to a Connecticut State case worker, indicates that she first 
saw the Veteran when he was admitted to Connecticut Valley 
hospital in 1972 for a psychotic episode.  She wrote that the 
Veteran's mental problems began in 1963, that he suffered 
meningitis and encephalitis in service, and that after 
several weeks in a coma he regained consciousness, but had 
suffered cognitive deficits, especially for short term 
memory.  He was treated with morphine for headaches and used 
heroin to relieve his symptoms and "maintain his adjustment 
in the Marines."   In a January 1997 letter to the National 
Personnel Records Center (NPRC), Dr. Millette noted that 
service records had been received, but did not include any 
details of the Veteran's 38 days of hospitalization.  She 
wrote that this "hiatus" in medical records is essential 
for inclusion in an application for service-connected 
disability.  She concluded that the diagnosis of meningitis 
has left the Veteran with permanent defects such as loss of 
recent memory, poor concentration, short attention span, and 
anxiety-panic attacks.

The November 2001 VA neurologic examiner questioned the in-
service diagnosis of viral meningitis, and posited that the 
130 neutrophils in the spinal fluid indicated that in fact 
there was a bacterial meningitis.  The examiner wrote that 
"it is certainly possible that the patient sustained some 
residual cognitive dysfunction following this."  However, 
given that the meningitis was treated and resolved, the VA 
examiner assumed that other factors occurred in the 
intervening years that caused the Veteran's progressive 
psychiatric decline.  The November 2001 VA examiner concluded 
that the Veteran had a significant cognitive impairment, 
"part of which conceivably could be related to the brain 
infection which he suffered while in military service," but 
the cognitive impairment had worsened due to factors since 
service.

The November 2001 VA psychiatric examiner noted that the 
Veteran presented a very complex clinical picture, and 
concluded that there was insufficient data from the claims 
file, medical records, and examination from which to 
determine the extent of the Veteran's memory impairment and 
its etiology.

The March 2005 VA psychiatric examiner also noted that the 
Veteran's case was difficult to assess, but wrote that the 
Veteran's clinical status was better than that indicated by 
the claims file and medical records.  He diagnosed the 
Veteran as having dysthymic disorder, but found that a 
diagnosis of psychotic disorder including schizoaffective 
disorder or bipolar disorder was not warranted.  Given the 
lack of evidence of catatonia or psychotic thinking and 
absence of significant cognitive impairment, the examiner 
concluded that there was no plausible clinical evidence 
indicating that the in-service meningitis contributed to the 
Veteran's current psychopathy.

On the March 2005 VA neurologic examination, the Veteran 
indicated to the VA examiner that he did not have focal 
neurologic deficits after discharge, and the examiner noted 
the normal neurologic and psychiatric examination findings at 
separation, and lack of post-service recurrence of meningitis 
or other central nervous system infections.  

On examination, the first and part of the eighth cranial 
nerves were abnormal, and the examiner found that the former 
was explained by chronic nasal congestion unrelated to 
meningitis and the latter was not supported by other clinical 
findings.  The examiner concluded that there was no 
significant neurologic residual from the in-service 
meningitis, that it was unlikely that the Veteran had 
significant post-meningitis neuropsychiatric complications 
and that the Veteran's current mental health conditions were 
"as likely" related to his post-service polysubstance 
abuse.

In October 2008, the March 2005 VA psychiatric examiner, 
after reviewing evidence subsequently added to the claims 
file, concluded that the Veteran's mood disturbance "at 
least as likely as not" did not have its onset in service.  
He reasoned that had this been the case, one would have 
expected to see signs or symptoms of depressive illness 
emerge during active duty.  

The examiner also specifically found that it is at least as 
likely as not that the Veteran's current mood disturbance was 
not related to his in-service hospitalization for meningitis.  
The examiner reiterated more broadly, "There is simply no 
clinical evidence to support the contention that the 
Veteran's current psychopathology either arose during or was 
caused by his active tour of duty."  The examiner reasoned 
that after his in-service hospitalization, the Veteran 
returned to active duty for three and one-half years without 
signs or incidences of any psychiatric problems, including 
mood disturbances, and noted the Veteran's statements 
indicating that his psychiatric disturbances began after 
service.

The Board notes that the October 2008 VA examiner referred to 
his own prior, July 2007 and January 2008 opinions that do 
not appear to be in the claims file.  However, given that the 
VA examiner indicated in his October 2008 opinion that he was 
merely reiterating and adhering to his prior opinions, 
another remand to obtain these records is unnecessary.  See 
also Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining 
to require strict adherence to technical requirements that 
would result in additional burdens on VA with no benefit 
flowing to the claimant).

The Board finds that the above medical evidence weighs 
against a finding of service connection for any psychiatric 
disability, including memory loss, depression, and 
schizoaffective disorder.

The probative value of the opinions in support of a possible 
nexus between the Veteran's current psychiatric disabilities 
and service is slight , for several reasons.  The evidentiary 
weight of Dr. Millette's opinion is undercut by her 
inaccurate characterization of the medical evidence and lack 
of explanation for her reasons for concluding that the 
Veteran's current psychiatric symptoms are residual to his 
in-service meningitis.  

Specifically, she indicated that the Veteran was admitted to 
Connecticut Valley hospital for a psychotic episode in 1972.  
However, as alluded to above, the January to April 1972 
discharge diagnosis was drug dependence, heroin; the July to 
September 1972 discharge diagnosis was drug dependence, 
explosive personality, and the September 1972 to February 
1973 discharge diagnosis was drug dependence, personality 
disorder, explosive personality.  Thus, Dr. Millette's 
statement was inaccurate in this regard.  

There is also no evidence that, as Dr. Millette stated, the 
Veteran was in a coma.  Rather, the narrative summary of the 
Veteran's 38 day hospitalization indicates that the Veteran 
was admitted with a diagnosis of fever of undetermined 
origin, that at the time of admission he was critically ill 
and was administered intravenous medication, and that "he 
continued to remain febrile for the first week, but during 
this time gradual clearing of his sensorium was noted."  
There is no indication in the narrative summary that the 
Veteran was in a coma.  Dr. Millette did not explain why she 
concluded that the Veteran had suffered cognitive deficits 
from his meningitis, particularly in light of the normal 
separation examination findings, or why she concluded that 
the Veteran's current psychiatric disabilities are related to 
his meningitis.  

Thus, given that Dr. Millette did not provide a rationale for 
her conclusions which were at least in part based on 
inaccurate factual premises, the Board finds that these 
conclusions are entitled to little, if any, probative weight.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(most of the probative value of a medical opinion comes from 
its reasoning; threshold considerations are whether the 
person opining is suitably qualified and sufficiently 
informed); Miller v. West, 11 Vet. App. 345, 348 (1998) (a 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record); Black v. Brown, 5 Vet. App. 177, 180 (1995) (a 
medical opinion is inadequate when it is unsupported by 
clinical evidence); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (a medical opinion based on an inaccurate factual 
premise has no probative value).

In addition, the speculative terminology of the November 2001 
VA neurologic examiner also warrants a finding that this 
opinion is entitled to little, if any, probative weight.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions 
that are speculative, general, or inconclusive in nature 
cannot support a claim).  

The November 2001 neurologic examiner indicated only that it 
was "certainly possible" that the Veteran suffered 
cognitive dysfunction residual to his meningitis (assuming 
that the meningitis was misdiagnosed as viral rather than 
bacterial) and that part of the Veteran's current cognitive 
impairment "conceivably could be" related to the in-service 
meningitis.  

The November 2001 psychiatric examiner more directly stated 
that there was insufficient evidence from which to offer an 
opinion as to the etiology of the Veteran's memory 
impairment.

In contrast, the March 2005 VA psychiatric and neurologic 
examiners rendered their conclusions in definitive language 
and fully explained their rationale in light of an accurate 
characterization of the evidence, as did the March 2005 VA 
examiner in his subsequent October 2008 opinion.  They each 
accurately characterized the evidence in the STRs, and 
explained why this evidence and the post-service evidence 
indicated that the Veteran's current psychiatric disabilities 
were not likely related to meningitis or anything else in 
service. There is also no evidence of any other current 
residual of meningitis.

Finally, to the extent that the Veteran has claimed service 
connection for schizoaffective disorder secondary to 
meningitis, service connection is not in effect for 
meningitis.  Hence, as a matter of law, service connection 
for schizoaffective disorder as secondary to meningitis is 
without legal merit, and must be denied as a matter of law.  
See 38 C.F.R. § 3.310(a); See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to service connection for residuals of meningitis 
with memory loss and depression is denied.

Entitlement to service connection for schizoaffective 
disorder, claimed as secondary to meningitis, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


